    Case 1:20-cv-00928-RJJ-RSK ECF No. 1, PageID.1 Filed 09/23/20 Page 1 of 9



                                UNITED STATES DISTRICT COURT

                            IN THE WESTERN DISTRICT OF MICHIGAN



WODA COOPER COMPANIES, INC.,

      Plaintiff,
                                                      DOCKET: 1:20-cv-928
V

THE UNITED STATES DEPARTMENT OF
AGRICULTURE, and SUSAN D. TETIL, in her
capacity as MFH Program Director for The United
States Department of Agriculture – Rural
Development,

      Defendants.

Stephen J. Hessen (P41663)
Charles L. Bogren (P82824)
KREIS, ENDERLE, HUDGINS & BORSOS, P.C.
Attorneys for Plaintiff
P.O. Box 4010;
Kalamazoo, MI 49003
(269) 324-3000
SHessen@kehb.com
cbogren@kehb.com




                                           COMPLAINT

        Plaintiff, Woda Cooper Companies, Inc., by and through its attorneys, Kreis, Enderle,

Hudgins & Borsos, P.C., for its Complaint, states:

                                       Jurisdiction and Venue

        1.         Plaintiff, Woda Cooper Companies, Inc., (“Woda Cooper”), is an Ohio for-profit

corporation consisting of experienced developers, general contractors, and property managers

conducting business in fifteen states, including the construction and rehabilitation of multi-

family housing units in Cadillac, Michigan, Decatur, Michigan, and Lawrence, Michigan.


                                                  1
  Case 1:20-cv-00928-RJJ-RSK ECF No. 1, PageID.2 Filed 09/23/20 Page 2 of 9




         2.    As a developer of multi-family housing units, Woda Cooper worked with the

Office of Rural Development, an agency of the United States Department of Agriculture, to

develop low income housing in rural areas.

         3.    The Multi-Family Housing Director for Rural Development in Michigan is Susan

Tetil.

         4.    As the harms suffered due to the actions of Ms. Tetil are tortious in nature, Woda

Cooper took action under the Federal Tort Claim Act (“FTCA”) in order to seek remuneration.

         5.    Pursuant to 28 U.S.C. § 2675(a) and 28 C.F.R. § 14.2(a), Woda Cooper provided

notification of incidents damaging the company and exposing the government to liability.

         6.    As per the terms of the Statute, Woda Cooper allowed the Office of Rural

Development and the United States Department of Agriculture six months to address these

concerns, but received no response.

         7.    A follow-up letter was sent following the expiration of the 6-month period, but

this correspondence was similarly never answered.

         8.    As per the FTCA, Woda Cooper now brings this lawsuit having allowed for the

prescribed time to expire without an answer and having been seemingly ignored.

         9.    The Office of Rural Development, being an arm of the executive branch under the

United States Department of Agriculture, engages and conducts its business throughout the

United States, including, but not limited to, in the State of Michigan.

         10.   This action seeks damages in excess of $75,000 and as this matter is being

brought against an agency of the Federal Government under a federal statute, the FTCA,

jurisdiction is proper in this Court under 28 U.S.C. § 1331.




                                                 2
  Case 1:20-cv-00928-RJJ-RSK ECF No. 1, PageID.3 Filed 09/23/20 Page 3 of 9




       11.     The situs of the dispute which gives rise to the current action is based around the

Cadillac, Michigan, Decatur, Michigan, and Lawrence, Michigan developments undertaken by

Woda Cooper.

       12.     As a substantial portion of the events giving rise to Woda Cooper’s claims

occurred in the Western District of Michigan, and venue is proper pursuant to 28 U.S.C. §

1391(b)(2).

                                    Background and Facts

       13.     Woda Cooper is an Ohio-based developer of multi-family apartment complexes

and units and engages in the associated construction and management of those multi-family

complexes and units.

       14.     Defendant Susan Tetil works for the Michigan office of the Rural Development

arm of the United States Department of Agriculture (“USDA”).

       15.     Woda Cooper develops and then manages many of these multi-family units under

federal programs that are targeted at providing additional affordable housing for rural

communities.

       16.     Woda Cooper is one of the few developers willing to work with the office of

Rural Development according to their own employees. See Exhibit A for an email exchange.

       17.     As part of this process, Woda Cooper can earn between $350,000.00 and

$750,000.00 for the developer fee for each property it develops. The company also earns

revenue related to the construction and management of the units it develops.

       18.     Due to its proximity to Woda Cooper’s main office in Columbus, Ohio, Woda

Cooper has ongoing projects in the State of Michigan, where it has become the target of Rural




                                                3
    Case 1:20-cv-00928-RJJ-RSK ECF No. 1, PageID.4 Filed 09/23/20 Page 4 of 9




Development officials, who have ultimately engaged in a pattern of behavior that has deprived

Woda Cooper of future business expectancies.

        19.     Since 2018, Defendant Tetil has repeatedly attacked Woda Cooper and its work

not just in Michigan, but in neighboring states as well. See Exhibit B and C for email exchanges

illustrating these attacks.

        20.     Defendant Tetil made accusations based on misinformed beliefs about the law

governing these types of developments, and despite Woda Cooper’s attempts to correct these

accusations and attacks made by Defendant Tetil against them, she has continued to level these

spurious claims.

        21.     Defendant Tetil has gone so far as to accuse Woda Cooper of engaging in unfair

and unethical business practices, even telling other potential sources of business that Woda

Cooper has made fraudulent representations to the Office of Rural Development.

        22.     These harmful claims continued on despite doubts cast and concerns raised by

others as to the truth of the accusations. See Exhibit D.

        23.     The Director of the Michigan Office of Rural Development, Mr. Jason Allen, was

aware of many of the accusations being made by Defendant Tetil, but he took no action to curb

her ongoing vendetta against Woda Cooper.

        24.     Defendant Tetil alleged that Woda Cooper fraudulently concealed overages in

cost estimates for its Maple Hill and Decatur Downs Projects1 and requested changes in the

building plans at Lawrence Downs2 in a manner that allegedly violated the Fair Housing Act’s

standards. See Exhibit E.


1
  Multi-Family Housing Developments completed by Woda Cooper and located at 207-211 Pearl Street, Cadillac,
MI 49601 and 407 East Edgar Bergen Boulevard, Decatur, MI 49045, respectively.
2
  A Multi-Family Housing Development rehabilitated and managed by Woda Cooper located at 595 S. Paw Paw
Street, Lawrence, MI 49064.

                                                      4
  Case 1:20-cv-00928-RJJ-RSK ECF No. 1, PageID.5 Filed 09/23/20 Page 5 of 9




       25.     Though these claims were completely baseless, there was no effort by the Office

of Rural Development to counter what its employee was saying, either publically or through

direct communication with the would-be business partners of Woda Cooper.

       26.     It was not only a whisper campaign against Woda Cooper that Defendant Tetil

undertook however, as she also advocated for direct action against the Plaintiff and its business

interests and expectancies both within the USDA-RD and with other potential Woda Cooper

partners.

       27.     Despite a long-standing relationship with her employer and with Woda Cooper,

Defendant Tetil pushed for “unannounced visits” with the hope that Office of Rural

Development officials would catch Woda Cooper in alleged wrong-doing. See Exhibit F.

       28.     There was little justification offered for these recommendations beyond

statements like “because it is Woda. . .” See Exhibit F.

       29.     Woda Cooper has become a target for this official for no reason other than the

baseless belief of wrong-doing by Woda Cooper.

       30.     Woda Cooper otherwise has had a positive and longstanding relationship with the

USDA-RD both in Michigan prior to Ms. Tetil’s actions and in other states.

       31.     Given Plaintiff’s longstanding positive relationship with the USDA-RD, typically

in each instance where there are concerns or complaint that are raised, Woda Cooper is, was, and

has been able to respond to them point by point and make clear that such concerns were either

misplaced, corrected or otherwise resolved.

       32.     However, this was not enough to satisfy some of the Office of Rural Development

officials, especially those associated with Ms. Tetil and aware of her opinions and actions




                                                5
  Case 1:20-cv-00928-RJJ-RSK ECF No. 1, PageID.6 Filed 09/23/20 Page 6 of 9




relative to Woda Cooper, and she and they continued to strike out against Woda Cooper, or

remain deafeningly silent in the fact of the blatant lies being spread by a colleague.

       33.     To that end, and despite not being an attorney or having any formal training in the

matter, Defendant Tetil has tried to go about offering advice to those who have made claims

against Woda Cooper as a property developer, constructor and property management entity.

       34.     Defendant Tetil actively engaged with complainants and even went so far as to

bring up a claim to others both within the Office of Rural Development and without justification

for her personal animosity towards Woda Cooper.

       35.     This animosity seems to be justified in the mind of Defendant due to Woda

Cooper having had success with the federal government in developing multi-family housing over

the years, which in turn has allegedly cause it to lose focus on their traditional strength of

development and stretch its employees out too thinly.

       36.     Instead of raising her concerns through proper channels as would be expected by

discussing them privately with the Plaintiffs, Ms. Tetil disseminated misinformation to other

development authorities and third parties in an attempt to damage of discredit the Plaintiff.

       37.     Once again, due to the actions of Ms. Tetil, Woda Cooper and its prospective

engagements with other would-be business partners on potential projects throughout not just

Michigan, but across its 15 state business footprint, were impacted by Ms. Tetil’s vendetta

against them and her unfounded assertions of misdeeds and wrongdoing that Woda Cooper had

no recourse to solve.

       38.     In one instance, Woda Cooper was forced to forego the management of a

Wisconsin Rural Development project because of concerns raised by Defendants, costing Woda

Cooper $350,000.00 to bring in another third party manager.



                                                 6
  Case 1:20-cv-00928-RJJ-RSK ECF No. 1, PageID.7 Filed 09/23/20 Page 7 of 9




        39.     The harm caused by the officials at the Office of Rural Development has resulted

in damages of at least $1,500,000.00, as well as the potentially intangible harm of attacking the

good name and business practices of an otherwise prominent and rising corporation.

        40.     These officials have attempted to stop Woda Cooper from performing its duties

and in doing so have regularly interfered with its business operations, interests, and expectancies.

        41.     Because of these actions, Woda Cooper has been forced to seek redress under the

Federal Tort Claims Act (“FTCA”).

        42.     The pervasive attacks against Woda Cooper and its interests have caused and will

continue to cause damage to the company, and have interfered with its ability to conduct not only

its current business, but its future plans as well.

        43.     The actions of the officials of the Office of Rural Development caused harm to

the business and business relationships that Woda Cooper enjoyed prior to these attacks.

        44.     This harm was caused intentionally by at least one of the Office of Rural

Development officials, Defendant Tetil, and was done purposefully to stop Woda Cooper from

engaging in more business with both her own entity and any related one she could influence.


              Count I – Tortious Interference of Prospective Economic Advantage

        45.     Woda Cooper restates the allegations set forth in paragraphs 1 through 44 is if

fully set forth herein.

        46.     Woda Cooper had business expectancy with the Wisconsin Office of Rural

Development and the USDA at the time these interferences began.

        47.     Not only was the business relationship currently profitable, but Woda Cooper had

a reasonable likelihood of future economic benefit with the planned developments in Wisconsin

and working with the Wisconsin Office of Rural Development.


                                                      7
  Case 1:20-cv-00928-RJJ-RSK ECF No. 1, PageID.8 Filed 09/23/20 Page 8 of 9




        48.     Defendants knew of the business expectancy at the time of the claimed

interference.

        49.     Defendants intentionally interfered with the business expectancy enjoyed by

Woda Cooper.

        50.     Defendant improperly interfered with the business expectancy enjoyed by Woda

Cooper.

        51.     Defendant Tetil’s conduct caused the Wisconsin Office of Rural Development to

disrupt or terminate the business expectancy with Woda Cooper.

        52.     Woda Cooper was damaged as a result of Defendant’s conduct

        WHEREFORE, Woda Cooper requests this Court award it $1,500,000.00 for the

damages suffered, as well as an award of its costs and attorney’s fees as well as any other relief

this Court deems just.



                   Count II – Tortious Interference of Business Expectancies

        53.     Woda Cooper restates the allegations set forth in paragraphs 1 through 53 is if

fully set forth herein.

        54.     Woda Cooper had a business relationship with the Michigan Office of Rural

Development and the USDA at the time these interferences began.

        55.     Not only was the business relationship currently profitable, but Woda Cooper had

a reasonable likelihood of future economic benefit for Plaintiff.

        56.     Defendants knew of the business relationship or expectancy at the time of the

claimed interference.




                                                 8
  Case 1:20-cv-00928-RJJ-RSK ECF No. 1, PageID.9 Filed 09/23/20 Page 9 of 9




       57.     Defendants intentionally interfered with the business relationship or expectancy

enjoyed by Woda Cooper.

       58.     Defendant improperly interfered with the business relationship or expectancy

enjoyed by Woda Cooper.

       59.     Defendant Tetil’s conduct caused the Wisconsin Office of Rural Development to

disrupt or terminate the business relationship or expectancy.

       60.     Woda Cooper was damaged as a result of Defendant’s conduct.

       WHEREFORE, Woda Cooper requests this Court award it $1,500,000.00 for the

damages suffered, as well as an award of its costs and attorney’s fees as well as any other relief

this Court deems just.

                                             Respectfully submitted,

DATED: September 23, 2020                    BY: /s/ Stephen J. Hessen
                                                     Stephen J. Hessen (P41663)
                                                     Charles L. Bogren (P82824)
                                                     Kreis, Enderle, Hudgins & Borsos, P.C.
                                                     Attorneys for Plaintiff
                                                     P.O. Box 4010
                                                     Kalamazoo, MI 49003-4010
                                                     shessen@kreisenderle.com
                                                     269-324-3000




                                                9
